UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2012 Date of Reporting Period: 06/30/2012 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF June 30, 2012 Value - COMMON STOCKS 94.35% Consumer Discretionary - Automobiles & Components 1.02% 265,000 Gentex Corporation $ 5,530,550 Consumer Discretionary - Durables & Apparel 5.34% 130,000 Coach, Inc. 7,602,400 245,000 Jarden Corporation * 10,294,900 55,000 Polaris Industries Inc. 3,931,400 130,000 Tupperware Brands Corporation 7,118,800 28,947,500 Consumer Discretionary - Retailing 12.18% 300,000 Aaron's, Inc. 8,493,000 270,000 CarMax, Inc. * 7,003,800 285,000 LKQ Corporation * 9,519,000 110,000 Nordstrom, Inc. 5,465,900 100,000 O'Reilly Automotive, Inc. * 8,377,000 150,000 PetSmart, Inc. 10,227,000 265,000 Select Comfort Corporation * 5,543,800 180,000 TJX Companies, Inc. (The) 7,727,400 40,000 Ulta Salon, Cosmetics & Fragrance, Inc. 3,735,200 66,092,100 Consumer Discretionary - Services 2.49% 340,000 InterContinental Hotels Group PLC 8,194,000 100,000 Starwood Hotels & Resorts Worldwide, Inc. 5,304,000 13,498,000 Consumer Staples - Food & Staples Retailing 1.12% 90,000 PriceSmart, Inc. 6,075,900 Consumer Staples - Food, Beverage & Tobacco 4.16% 80,000 Beam Inc. 4,999,200 190,000 Hormel Foods Corporation 5,779,800 130,000 McCormick & Company, Inc. 7,884,500 55,000 Monster Beverage Corporation * 3,916,000 22,579,500 Energy 5.90% 105,000 Cameron International Corporation * 4,484,550 38,000 CARBO Ceramics Inc. 2,915,740 45,000 Concho Resources Inc. * 3,830,400 70,000 Continental Resources, Inc. * 4,663,400 60,000 Helmerich & Payne, Inc. 2,608,800 111,385 Kinder Morgan Management, LLC * 8,177,898 130,000 Whiting Petroleum Corporation * 5,345,600 32,026,388 Financials - Banks 1.39% 107,768 Commerce Bancshares, Inc. 4,084,407 60,000 Cullen/Frost Bankers, Inc. 3,449,400 7,533,807 Financials - Diversified 5.13% 67,500 Affiliated Managers Group, Inc. * 7,387,875 175,000 MSCI Inc. * 5,953,500 230,000 Raymond James Financial, Inc. 7,875,200 105,000 T. Rowe Price Group, Inc. 6,610,800 27,827,375 Financials - Insurance 2.74% 215,000 Marsh & McLennan Companies, Inc. 6,929,450 217,000 Willis Group Holdings PLC 7,918,330 14,847,780 Financials - Real Estate 0.83% Page 1 60,000 Digital Realty Trust, Inc. 4,504,200 Health Care - Equipment & Services 7.55% 90,000 Cooper Companies, Inc. (The) 7,178,400 50,000 DaVita, Inc. * 4,910,500 205,000 DENTSPLY International Inc. 7,751,050 250,000 ResMed Inc. * 7,800,000 120,000 Stryker Corporation 6,612,000 110,000 Varian Medical Systems, Inc. * 6,684,700 40,936,650 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 4.91% 75,000 Allergan, Inc. 6,942,750 135,000 Gilead Sciences, Inc. * 6,922,800 47,500 Mettler-Toledo International Inc. * 7,402,875 103,920 Thermo Fisher Scientific Inc. 5,394,487 26,662,912 Industrials - Capital Goods 11.60% 165,000 AMETEK, Inc. 8,235,150 180,000 BE Aerospace, Inc. * 7,858,800 206,000 Fastenal Company 8,303,860 237,500 IDEX Corporation 9,257,750 175,000 Pentair, Inc. 6,699,000 115,000 Snap-on Incorporated 7,158,750 45,000 TransDigm Group Incorporated * 6,043,500 120,000 Westinghouse Air Brake Technologies Corporation 9,361,200 62,918,010 Industrials - Commercial & Professional Services 1.89% 95,000 IHS Inc. - Class A * 10,234,350 Industrials - Transportation 3.16% 143,000 Expeditors International of Washington, Inc. 5,541,250 135,000 Landstar System, Inc. 6,982,200 315,000 UTi Worldwide Inc. 4,602,150 17,125,600 Information Technology - Hardware & Equipment 1.04% 163,750 Zebra Technologies Corporation - Class A * 5,626,450 Information Technology - Semiconductors & Semiconductor Equipment 3.99% 215,000 Altera Corporation 7,275,600 190,000 Avago Technologies Limited 6,821,000 228,750 Microchip Technology Incorporated 7,567,050 21,663,650 Information Technology - Software & Services 14.15% 110,000 ANSYS, Inc. * 6,942,100 65,000 Check Point Software Technologies Ltd. * 3,223,350 209,499 Fidelity National Information Services, Inc. 7,139,726 135,937 Fiserv, Inc. * 9,817,370 175,000 FleetCor Technologies, Inc. * 6,132,000 95,000 Informatica Corporation * 4,024,200 75,000 MercadoLibre, Inc. 5,685,000 215,000 Paychex, Inc. 6,753,150 120,000 Red Hat, Inc. * 6,777,600 100,000 Teradata Corporation * 7,201,000 205,000 TIBCO Software Inc. * 6,133,600 210,000 VeriFone Systems, Inc. * 6,948,900 76,777,996 Materials 3.76% 65,000 Airgas, Inc. 5,460,650 125,000 AptarGroup, Inc. 6,381,250 125,000 Ecolab Inc. 8,566,250 20,408,150 TOTAL COMMON STOCKS (cost $341,211,791) 511,816,868 Page 2 SHORT-TERM INVESTMENTS 5.24% Commercial Paper - 4.81% $ Leggett & Platt, Incorporated 07/02/12, 0.35% 500,000 650,000 Hitachi Capital America Corp. 07/03/12, 0.45% 649,992 1,350,000 Citigroup Funding Inc. 07/05/12, 0.38% 1,349,957 1,275,000 Integrys Energy Group, Inc. 07/05/12, 0.40% 1,274,958 1,850,000 Clorox Company (The) 07/06/12, 0.45% 1,849,907 1,675,000 Stanley Black & Decker Inc. 07/09/12, 0.33% 1,674,893 1,250,000 Bemis Company, Inc. 07/10/12, 0.38% 1,249,894 1,325,000 Bacardi Corporation 07/11/12, 0.43% 1,324,858 575,000 Stanley Black & Decker Inc. 07/11/12, 0.33% 574,953 575,000 Rockwell Automation, Inc. 07/12/12, 0.25% 574,960 1,525,000 Integrys Energy Group, Inc. 07/13/12, 0.42% 1,524,804 1,475,000 Valspar Corporation 07/17/12, 0.37% 1,474,773 1,550,000 Sherwin-Williams Company (The) 07/18/12, 0.23% 1,549,842 1,500,000 Valspar Corporation 07/19/12, 0.37% 1,499,738 1,850,000 Verizon Communications Inc. 07/19/12, 0.33% 1,849,712 1,000,000 Weatherford International Ltd. 07/20/12, 0.45% 999,775 1,475,000 Leggett & Platt, Incorporated 07/24/12, 0.37% 1,474,666 1,500,000 Bacardi Corporation 07/25/12, 0.43% 1,499,588 1,000,000 H.J. Heinz Finance Company 07/25/12, 0.27% 999,827 775,000 VW Credit, Inc. 07/26/12, 0.40% 774,793 1,425,000 Hewlett-Packard Company 07/30/12, 0.45% 1,424,501 26,096,391 Variable Rate Security - 0.43% 2,320,137 American Family Financial Services, Inc.(1) 07/02/12, 0.10% 2,320,137 TOTAL SHORT-TERM INVESTMENTS (cost $28,416,528) 28,416,528 TOTAL SECURITY HOLDINGS (cost $369,628,319) - 99.59% 540,233,396 ASSETS, NET OF OTHER LIABILITIES - 0.41% 2,228,740 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $542,462,136 % Of net assets. * Non-income producing security. (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of June 30, 2012, investment cost for federal tax purposes was $369,879,152 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (11,492,552 ) Net unrealized appreciation $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Page 3 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 26,096,391 Variable Rate Security 2,320,137 Level 3 - None - Total $540,233,396 (1) See Schedule above for further detail by industry. Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/07/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/07/2012 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/07/2012
